Citation Nr: 1122148	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-12 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability manifested by sebaceous cysts, claimed due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, claimed due to undiagnosed illness. 

3.  Entitlement to service connection for a respiratory disability, claimed due to undiagnosed illness.  

4.  Entitlement to service connection for multiple joint pains, claimed due to undiagnosed illness.

5.  Entitlement to an initial rating higher than 30 percent for irritable bowel syndrome.

6.  Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder.

7.  Entitlement to a total disability rating based on individual unemployability.
REPRESENTATION

Appellant represented by:	A. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1990 to June 1991.  He served in the Persian Gulf Theatre of Operations.  He performed active duty for training and inactive duty training at various times from March 1989 to March 2001, exclusive of the active military service period shown above.  

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that in pertinent part granted service connection for irritable bowel syndrome and assigned a 10 percent rating, but denied service connection for post-traumatic stress disorder (PTSD) with depression, anxiety attacks, anger, bad dreams, and night sweats, denied service connection for a skin disorder (cysts), and denied service connection for fatigue and for shortness of breath.

This appeal also arises from a March 2009 RO rating decision that granted service connection for PTSD with secondary alcohol dependence, depression, anxiety attacks, anger, bad dreams, and night sweats and assigned an initial 50 percent rating effective from April 12, 2007.  The Veteran appealed for a higher initial rating.  The decision also granted a higher (30 percent) initial irritable bowel syndrome rating effective from April 12, 2007.  The Veteran continued his appeal for higher initial ratings for irritable bowel syndrome and for PTSD.

This appeal also arises from a March 2010 RO rating decision that in pertinent part denied entitlement to a total disability rating based on individual unemployability (hereinafter: TDIU).  

In September 2008, a private physician related gastro-intestinal bleeding and anemia to PTSD.  This is referred as an informal claim for service connection secondary to PTSD.  Evidence of impaired sphincter control (fecal incontinence) has been submitted (see November 2010-submitted lay witness statements).  This is referred as an informal claim for service connection secondary to irritable bowel syndrome.  

Entitlement to a total disability rating based on individual unemployability (hereinafter: TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran who has reported the onset of sebaceous cysts during active service.  

2.  An April 2008 VA Persian Gulf War guidelines examination report contains a diagnosis of sebaceous cysts.  

3.  Credible evidence tending to associate recurring sebaceous cysts with active service or with service-connected PTSD has not been submitted.

4.  Credible evidence of an undiagnosed illness manifested by chronic fatigue has not been submitted. 

5.  Shortness of breath arose after service in the Persian Gulf War, has been associated with a diagnosis of cough and dyspnea, and is not related by credible evidence to active military service.  

6.  Credible evidence of chronic multiple joint pains has not been submitted.

7.  Irritable bowel syndrome has been manifested throughout the appeal period by diarrhea, indigestion, heartburn or epigastric pains, and constant abdominal distress.  

8.  PTSD has been manifested throughout the appeal period by social isolation, poor psycho-social functioning, suicidal thoughts, impaired short-term memory, irritability, exaggerated startle response, depression, and anxiety; no remission is shown.  


CONCLUSIONS OF LAW

1.  Recurring sebaceous cysts were not incurred in active military service.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp, 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The requirements for presumptive service connection for undiagnosed illnesses manifested by chronic fatigue, shortness of breath, and multiple joint pains have not been met.  38 U.S.C.A. §§ 1110, 1113, 1118, 5103A, 5107 (West 2002); §§ 1117, 1118 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

3.  The criteria for an initial schedular rating greater than 30 percent for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2010).

4.  The criteria for an initial 70 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in letters sent to the claimant in April and June 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the April and June 2007 notices provided do address the pertinent rating criteria and effective date provisions for initial service connection grants.

The claimant challenges the initial evaluations assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports.  The claimant was afforded VA medical examinations on several occasions.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran served as a cannon crewmember in Southwest Asia from February to May 1991, he should be considered a combat veteran.  

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability [explained below] resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue (2) signs or symptoms involving skin (3) headache (4) muscle pain (5) joint pain (6) neurologic signs or symptoms (7) neuro-psychological signs or symptoms (8) signs or symptoms involving the respiratory system (upper and lower) (9) sleep disturbances (10) gastrointestinal signs or symptoms (11) cardiovascular signs or symptoms (12) abnormal weight loss (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

In materials published in the Federal Register when 38 C.F.R. § 3.317 was issued, VA explained objective indications of chronic disability:

   Ordinarily, an objective indication is established through medical findings, i.e., "signs" in the medical sense of evidence perceptible to an examining physician.  However, we also will consider non-medical indications which can be independently observed or verified, such as time lost from work, evidence that a veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the veteran's appearance, physical abilities, and mental and emotional attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  He maintains that he has undiagnosed illnesses manifested by various signs and symptoms such as a skin disorder, chronic fatigue, breathing problems, and joint pains.  Under these circumstances, the provisions of 38 C.F.R. § 3.317 must be considered.  

Skin Disorder

The Veteran's service treatment reports (hereinafter: STRs) reflect no skin-related complaint or treatment.  His April 1991 redeployment medical examination report reflects no relevant abnormality.  He completed medical history questionnaire and a re-deployment questionnaire and checked "no" to any skin diseases, any rash, skin infection, or sores.  

In a December 1995 medical history questionnaire, the Veteran reported a cyst over the left forehead.  The military examiner failed to mention this and, during a December 1995 routine military physical examination, found the skin normal.

In April 2007, the Veteran reported that a diagnosis of Gulf War syndrome had been given.  He submitted a March 2001 VA surgery report reflecting a history of prior cyst excisions.  Three sebaceous cysts aft of the right earlobe were excised.  He submitted a July 2006 VA initial care evaluation report that reflects that the skin was normal with no rash, unhealed wound, edema, or moles.  

In January 2008, the Veteran reported that two more cysts needed to be removed.

In April 2008, the Veteran underwent a VA Persian Gulf War guidelines examination.  During the examination, he reported that cysts began to develop in 1991.  He reported that a cyst over the sternum and another over the left temple were removed by VA and later more cysts behind the left earlobe were removed by VA.  Currently, there was a cyst behind the right ear and another over the left eyebrow.  The diagnosis was sebaceous cysts.  

In September 2008, internal medicine specialist, A. Carter, M.D., noted that frequent sebaceous cysts (among other listed symptoms) began to appear after the Veteran's deployment to Desert Storm.  The doctor concluded that all symptoms noted [including sebaceous cysts] are "cause and effect related to his post traumatic stress disorder."  

A September 2008 VA general medical compensation examination report notes that there was no skin abnormality.

In July 2009, the Veteran underwent a VA chronic fatigue compensation examination.  

In October 2009, the Veteran underwent a VA general medical compensation examination.  The report mentions a history of itching skin, but finds no skin abnormality.  In February 2010, the Veteran underwent yet another VA general medical compensation examination.  That report also notes a history of itching skin.

The lay and medical evidence clearly note recurring sebaceous cysts and itching skin.  The April 2008 VA Persian Gulf War guidelines compensation examination report clearly offers a diagnosis of sebaceous cysts.  Because a diagnosis has been offered, presumptive service connection for an undiagnosed illness is precluded; however, this does not preclude direct or secondary service connection.  

Concerning direct service connection for sebaceous cysts, the cysts are not mentioned during active military service, but rather, they are first mentioned in the STRs in December 1995, when the Veteran was serving with a Reserve component.  While there is no competent medical evidence that tends to link sebaceous cysts directly to active military service, the private medical opinion of Dr. Carter attributes the condition to PTSD.  This medical evidence is competent, but not credible.  The Board is not aware of any circumstance where a psychiatric disorder causes sebaceous cysts.  Thus, the medical evidence carries no weight.  .  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury, in this case, there is no credible evidence that supports the claim. 

The determination of an issue involving medical expertise, such as a diagnosis or etiology, requires further analysis of the Veteran's competency, if the Veteran's lay diagnosis or opinion is to be afforded any weight.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the lay evidence presented by a Veteran is credible and competent, the lack of contemporaneous medical evidence should not be an absolute bar to disability benefits based on competent lay evidence).  

The Veteran's lay opinion is not credible because although he reported that cysts began during active service, his STRs clearly reflect that during and since active service he reported that his skin was normal. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for recurring sebaceous cysts is therefore denied.  

Chronic Fatigue

The STRs are negative for a complaint of fatigue.  An April 1991 redeployment medical examination report reflects no relevant abnormality.  The Veteran completed a medical history questionnaire and a re-deployment questionnaire and checked "no" to any fatigue.  

An April 2008 VA Persian Gulf War guidelines examination report notes that the Veteran reported the onset of chronic fatigue in 1995.  The examiner noted that there was no neurologic disorder, but there was fatigue and malaise.  No diagnosis was offered.  The examiner noted that this fatigue would have a "moderate" effect on driving.  

A September 2008 VA general medical compensation examination report notes that the examiner reviewed the medical history and found no history of fatigue.  Then, confusingly, the examiner reported that the Veteran had felt unable to work, due, in part, to fatigue.  

In July 2009, the Veteran underwent a VA chronic fatigue compensation examination.  The report concludes that the criteria for a diagnosis of chronic fatigue syndrome were not met.  The final diagnosis, however, was simply fatigue of unknown etiology.  The examiner further explained that attributing the Veteran's fatigue to a specific source would be tantamount to mere speculation. 

In October 2009, the Veteran underwent a VA general medical compensation examination.  The report mentions a history of abnormal fatigue and generalized weakness, but then states, "Is there a history of fatigue? No."  "Is there a history of weakness or paralysis? No."  In February 2010, the Veteran underwent yet another VA general medical compensation examination.  That report also notes a history of abnormal fatigue and generalized weakness.   

The Board must consider the Veteran's lay-report of chronic fatigue, as his lay evidence forms the bulk of the favorable evidence.  This lay evidence is competent with respect to observance of symptoms readily observable, but it is not credible, as there is an indication of lack of veracity, as the symptoms have not been independently observed or verified.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for an undiagnosed illness manifested by chronic fatigue is therefore denied.  



Shortness of Breath

The Veteran's STRs reflect treatment for colds.  His April 1991 redeployment medical examination report reflects no relevant abnormality.  He completed medical history questionnaire and a re-deployment questionnaire in April 1991 and checked "no" to any cough or sinus infection, and to chronic or frequent colds, sinusitis, asthma, shortness of breath, or chronic cough. 

A September 2007 VA clinical report notes that there was no shortness of breath, orthopnea, nocturnal dyspnea, sputum production, or wheezing.  

An April 2008 VA Persian Gulf War guidelines examination report reflects that a diagnosis of cough/dyspnea was offered.  A pulmonary function test revealed an FEV1/FVC ratio of 70 percent and a DLCO of 73 percent predicted.  

A September 2008 VA general medical compensation examination report notes that the chest was normal.  No relevant diagnosis was offered.  A July 2009 VA chronic fatigue compensation examination report does not address shortness of breath.  

In October 2009, the Veteran underwent a VA general medical compensation examination.  The report mentions a history of dyspnea.  Shortness of breath was not mentioned.  A February 2010 VA general medical compensation examination report does not mention shortness of breath. 

The evidence above mentions a diagnosis of cough/dyspnea.  This diagnosis precludes service connection for an undiagnosed illness.  The Veteran's lay opinion tending to relate shortness of breath or cough/dyspnea to active military service is not credible as the STRs and the contemporary health declaration that the Veteran made on redeployment from the Persian Gulf War do not note such a condition.  No credible evidence tending to relate shortness of breath or cough/dyspnea to active military service has been submitted.   

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a respiratory disability diagnosed as cough or dyspnea is therefore denied.  

Multiple Joint Pains

The Veteran's STRs reflect no joint pains.  His April 1991 redeployment medical examination report reflects no relevant abnormality.  He completed medical history questionnaire and a re-deployment questionnaire and checked "no" to any swollen or painful joints.  

In a December 1995 report of medical history questionnaire, the Veteran also checked "no" to a history of swollen or painful joints.  

An April 2008 VA Persian Gulf War guidelines examination report notes that aching joints began in 1991 when returning from overseas.  The Veteran reported general body aches and pains in his hands and knees.  He also reported pain and fatigue in the quadriceps muscles.  The examiner elicited no pain on motion of the joints of the hands and knees.  X-rays of the hands and knees were negative.  The diagnosis was arthralgias. 

The lay and medical evidence clearly note chronic pains of the joints of the hands and of the knee joints.  A diagnosis of arthralgias was offered.  Arthralgia simply means pain in a joint, Dorland's Illustrated Medical Dictionary 140 (28th ed. 1994).  According to 38 C.F.R. § 3.317, "joint pains" are not a diagnosed malady, but rather, are to be considered by VA as a sign or symptom of an undiagnosed illness.  See also VAOPGCPREC 8-98 (signs or symptoms exhibited that could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under section 3.317).  Thus, the VA examiner's diagnosis of arthralgias is a symptom-based diagnosis that provides objective medical evidence of the claimed multiple joint pains.  

The Board must consider the veracity of the Veteran's lay-report of a history of chronic joint pains since serving in the Persian Gulf War.  This lay evidence is competent with respect to observance of symptoms readily observable, but it is not credible, as there is an indication of lack of veracity.  In this case, medical history forms that the Veteran completed in 1991 and 1995 reflect that he had no painful joints, whereas he has more recently reported that painful joints began in 1991.  Thus, because of a lack of veracity, the Veteran's opinion to the effect that chronic joint pains began during active service will not be afforded any weight.  Buchanan, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for an undiagnosed illness manifested by chronic joint pains is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Irritable Bowel Syndrome

Irritable bowel syndrome has been rated 30 percent disabling for the entire appeal period under Diagnostic Code 7319.  Under that code, a noncompensable rating is warranted for mild irritable colon syndrome, spastic colitis, mucous colitis, etc., manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Finally, a 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  30 percent is the maximum schedular rating offered for irritable bowel syndrome.  38 C.F.R. § 4.114 Diagnostic Code 7319 (2010). 

A September 2008 VA general medical examination report contains the following opinion, "Veteran can not fxn in nl job environment, he is a truck driver, and ibs and frequent diarrhea make it impossible for him to drive as a truck driver." 

The Veteran's irritable bowel syndrome has been severe throughout the appeal period and is manifested by diarrhea, indigestion, heartburn or epigrastric pains, and constant abdominal distress.  These manifestations, when compared to the rating criteria, more nearly approximate a 30 percent schedular rating.  Because this is the highest rating offered under Diagnostic Code 7319, further analysis is not necessary.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a schedular disability rating greater than 30 percent for irritable bowel syndrome is therefore denied.  

PTSD

PTSD has been rated 50 percent throughout the appeal period under Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), PTSD will be evaluated in accordance with the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

An April 2008 VA mental disorders compensation examination report mentions brief incarcerations, but does not explain further.  It mentions social isolation and little interest in most activities.  It mentions that the Veteran has poor psyco-social functioning, suicidal thoughts, and impaired short-term memory.  It mentions irritability and exaggerated startle response.  The examining psychologist found moderately severe, persistent PTSD symptoms with no remission.  

The psychologist assigned a Global Assessment of Functioning (hereinafter: GAF) score of 60 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2010)].  After assigning the GAF score, the psychologist stated that the Veteran's PTSD signs and symptoms do not result in work deficiency; however, the psychologist immediately contradicted that statement by stating, "PTSD symptoms are adversely impacting [the Veteran's] occupational and social functioning.  Symptoms of depression and anxiety interfere with [the Veteran's] ability to function at work.  With respect to social functioning, [the Veteran] primarily only interacts with his mother and son."  

An October 2009 VA PTSD Review compensation examination report notes this: "The Veteran's Alcohol Dependence is classified as secondary to or caused by his SC PTSD.  Hence, there is no need to separate to [sic] effects of PTSD v. Alcohol Dependence."  The psychologist assigned a GAF score of 60 and felt that the PTSD caused mild to moderate impairment in social and occupational functioning and/or mild to moderate psychiatric symptoms.  

The psychologist noted that the Veteran's PTSD would interfere with working as a truck driver, but then stated, "Do PTSD signs and symptoms result in deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school)?  No."   

The above-mentioned items of evidence reflect that the Veteran's PTSD has been manifested throughout the appeal period by social isolation, poor psycho-social functioning, suicidal thoughts, impaired short-term memory, irritability, exaggerated startle response, depression, and anxiety.  The evidence also reflects that no remission of symptoms is shown.  Comparing these manifestations to the rating criteria, it must be noted that specific manifestations mentioned by examiners, such as suicidal ideation, continuous depression, impaired impulse control and irritability, and difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships, are listed among the 70 percent criteria.  While the GAF scores reflect moderate symptoms, the April 2008 examiner specifically pointed out that the Veteran's PTSD symptoms are moderately severe and persistent.

In its March 2009 rating decision, the RO specifically identified for service connection, PTSD with: (1) secondary alcohol dependence; (2) depression; (3) anxiety attacks; (4) anger; (5) bad dreams; and, (6) night sweats.  This is significant because in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Therefore, for these additional service-connected disorders, to the extent that they are not contemplated in the stated PTSD rating criteria, merit additional consideration when assigning a PTSD rating.  After considering all the evidence of record, the Board finds that the criteria of a 70 percent rating are more nearly approximated.  A 70 percent initial PTSD rating will therefore be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, TDIU is on appeal and will be remanded for further development.  





ORDER

Secondary service connection for recurring sebaceous cysts is denied.

Service connection for an undiagnosed illness manifested by chronic fatigue is denied.

Service connection for an undiagnosed illness manifested by shortness of breath is denied.

Service connection for an undiagnosed illness manifested by multiple joint pains is denied.

An initial schedular rating greater than 30 percent for irritable bowel syndrome is denied. 

An initial 70 percent schedular rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Veteran has appealed for TDIU.  The decision above grants a higher PTSD rating that is inextricably intertwined with the TDIU issue.  Thus, the TDIU claim must be returned for additional development.  

Accordingly, the case is REMANDED for the following action:

The AMC or RO should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC or RO should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  Following that action, if TDIU is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


